Case: 4:19-cv-00112-AGF Doc. #: 111 Filed: 06/17/19 Page: 1 of 1 PageID #: 1445

                                           US Court of Appeals - Eighth Circuit
                                                   NOA Supplement
Caption:                                                                               USCA#:
  Dixon et al v. City of St. Louis et al


Case Number:
  4:19-CV-00112-AGF

Plaintiff:                                                Defendant:
  DAVID DIXON, et al.                                       CITY OF ST. LOUIS, et al.


Attorney:                                                 Attorney:
  See Docket Sheet                                            See Docket Sheet




Court Reporter(s):                                        Please return files and documents to:
  None                                                      Clerk for Eastern District of Missouri

                                                          Person to contact about the appeal:
                                                            Mavis Gaines at (314) 244-7923


 Length of trial                  Fee:                      IFP:                           Pending IFP Motion
 N/A                                                          None                         No

 Counsel:                         Pending Motions:          Local Interest:                Simultaneous Release:
 Yes                              No                          No                           No


Criminal Cases/Prisoner Pro Se Cases Only:
  Is defendant incarcerated?: No                     Where:

Please list all other defendants in this case if there were multiple defendants:
